IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MACK TRUESDALE,                             : No. 21 EM 2017
                                            :
                   Petitioner               :
                                            :
                                            :
            v.                              :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
PHILADELPHIA COUNTY,                        :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 21st day of April, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.